[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JANUARY 8, 2008
                               No. 06-16540                   THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                    D. C. Docket No. 98-00104-CR-WDO-5

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                     versus


JOHN WESLEY LOWE,

                                                        Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (January 8, 2008)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     John Lowe, proceeding pro se, appeals the district court’s denial of his 18
U.S.C. § 3582(c)(2) motion for a reduction in sentence. Lowe pleaded guilty to

one count of armed postal robbery, but his written plea agreement stipulated that he

had also committed two additional robberies. As a result, he was treated under

United States Sentencing Guidelines § 1B1.2(c) (Nov. 1998) as having been

convicted of additional robberies, and his guideline range was ultimately enhanced

pursuant to U.S.S.G. § 3D1.4.

      Lowe contends that the district court abused its discretion in denying his

motion for a reduction in sentence because, according to Lowe, Amendments 591

and 613 to the Guidelines apply to U.S.S.G. § 1B1.2(c) as well as § 1B1.2(a).

Lowe contends that there is no reason that the limitation on the meaning of

“stipulation” contained in U.S.S.G. § 1B1.2 comment. (n. 1) ¶ 3 should not apply

to subsection (c) as well as subsection (a). He argues that incorporating multiple

counts under U.S.S.G. § 3D1.1 alters the applicable base offense level within the

meaning of § 1B1.2(a) and that, therefore, his case falls within the ambit of the

amendment to the application note to subsection (a).

      “We review a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion. A district court by definition abuses its

discretion when it makes an error of law.” United States v. Brown, 332 F.3d 1341,



                                           2
1343 (11th Cir. 2003) (internal quotation marks and citation omitted).

      While a district court generally may not modify a term of imprisonment

once it is imposed, where a subsequent retroactively applicable amendment to the

Guidelines has lowered a sentencing range, 18 U.S.C. § 3582(c)(2) permits the

district court to reduce the sentence of a defendant who was imprisoned based on

the former, higher range. United States v. Vautier, 144 F.3d 756, 759 (11th Cir.

1998). Guidelines Amendment 591 is retroactively applicable. U.S.S.G.

§ 1B1.10(c); United States v. Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005).

Guidelines Amendment 613 is not. See U.S.S.G. § 1B1.10(c).

      Section 1B1.2(a) provides that, “in the case of a plea agreement containing a

stipulation that specifically establishes a more serious offense than the offense of

conviction,” the applicable offense guidelines section should be determined based

on the stipulated offense. U.S.S.G. § 1B1.2(a). Section 1B1.2(c) provides that a

plea agreement “containing a stipulation that specifically establishes the

commission of additional offense(s) shall be treated as if the defendant had been

convicted of additional count(s) charging those offenses.” U.S.S.G. § 1B1.2(c).

      Guidelines Amendment 591 changed the first application note to § 1B1.2 to

provide that a district court could apply a guideline for a more serious offense than

the offense of conviction only where the plea agreement stipulated that the



                                           3
defendant had committed the more serious offense, and not where the district court

merely made findings of fact that the more serious offense had been committed.

See U.S.S.G. App. C, Amend. 591.

        Guidelines Amendment 613 changed the third paragraph of the first

application note to § 1B1.2 to limit what constituted a stipulation by providing

that:

        As set forth in the first paragraph of this note, an exception to this
        general rule [that the selection of the applicable guideline section is
        based on the offense of conviction] is that if a plea agreement (written
        or made orally on the record) contains a stipulation that establishes a
        more serious offense than the offense of conviction, the guideline
        section applicable to the stipulated offense is to be used. A factual
        statement or a stipulation contained in a plea agreement (written or
        made orally on the record) is a stipulation for purposes of subsection
        (a) only if both the defendant and the government explicitly agree that
        the factual statement or stipulation is a stipulation for such purposes.

U.S.S.G. App. C, Amend. 613; see also U.S.S.G. § 1B1.2 comment. (n. 1) ¶ 3.

        The district court did not abuse its discretion in denying Lowe’s

§ 3582(c)(2) motion for a reduction in sentence because there has been no

retroactively applicable Guidelines adjustment that lowered the guideline range

used in sentencing him. Amendments 591 and 613 apply to § 1B1.2(a); neither

affects § 1B1.2(c), the provision which provided that Lowe was to be sentenced as

if he had been convicted of the additional robberies stipulated in his plea

agreement. See U.S.S.G. App. C, Amends. 591, 613.

                                            4
AFFIRMED.




            5